Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al, US 5,772,747.
Regarding claim 1, Turner discloses a tire sealant composition for lining an inner surface of a tire (abstract - a tire sealant composition is disclosed; col 3, In 54 -67 - formulation viscosity may be adjusted to allow it to quickly distribute over the inside surface of a rotating tire) comprising a polymeric material (col 2, In 7-31; col 5, In 34-38 - acrylic polymer may be added), a carrier fluid (col 2, In 7-15 - polymeric glycols may be added as carrier fluids), particulate blocking agent (col 2, In 7-31 - platelet particles act with fibers to prevent [block] air leakage from a puncture; col 2, In 41-49 - flat platelet mica particles block flow by 'branches and leaves blocking flow in a stream' analogy).
Regarding claim 15, Turner further discloses the carrier fluid may preferably be in an amount from about 60% to about 80% by volume of the sealant (col 2, In 7-15 - polymeric glycols may be added as carrier fluids; see col 6, Table 3 - embodiment #12 contains about 60% polyglycol).
Regarding claim 17, Turner further discloses the sealant may be flowable (abstract - an embodiment of the invention is low enough in viscosity to be introduced to the tire via the valve stem (flowable).
Regarding claims 5-7, 14, 16 and 18, the limitations found therein are seen as optional (“may preferably be”)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al, US 5,772,747 in view of Valitsky, US 4,309,334.
Turner is discussed in more detail above. Turner fails to explicitly recite glass beads or microspheres.
Regarding claims 2-4, Turner fails to disclose the particulate blocking agent comprises glass beads or wherein the particulate blocking agent comprises glass microspheres, or wherein the glass microspheres are hollow. Valitsky, however, discloses an adhesive/sealant comprising glass beads and/or microballoons [broadly interpreted that microballoons are microspheres that are hollow] (abstract). It would have been obvious to one of ordinary skill in the art to combine the glass beads/microsphere balloons of Valitsky with the tire sealant of Turner, by adapting them for use therewith, because the glass particles would serve as additional particles useful in blocking a puncture by combining with fibers as taught by Turner (col 2, In 7-31 - platelets act with fibers to prevent [block] air leakage from a puncture and also by conferring thermal cycling stability [tires in use are subjected to extremes in thermal cycling] on the adhesive/sealent as taught by Valitsky (abstract).
Regarding claim 9, Valitsky further discloses at least about 50% of the adhesive.s glass filler material blocking agent comprises glass beads (see claim 1: - glass filler [broadly interpreted as the particulate blocking agent when added to the tire sealant formulation of Turner] may comprise up to 50% glass beads).
Regarding claims 10-11, neither Turner nor Valitsky disclose the glass beads may preferably be in an amount from about 60% to about 80% of the particulate blocking agent or wherein the glass beads may ideally be in an amount of about 75% of the particulate blocking agent. Valitsky, however, does disclose that the adhesive’s glass filler may comprise up to 50% glass beads and an additional up to 50% glass microballoons [hollow glass beads] (see claim 1) and it would have been obvious to one of ordinary skill in the art that glass beads and microballoons would act similarly in blocking action in the formulation of Turner and, thus taken together, would provide a range of particle levels that includes the higher levels claimed.
Regarding claims 8, 12 and 13, the limitations found therein are seen as optional (“may…be”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762